Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 13, 20-21, 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is rejected under 112b as being indefinite due to claiming both an apparatus and the method steps of using the apparatus under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 
Claims 7-8, 20-21 recites the limitation "the plane of the body open end".  There is insufficient antecedent basis for this limitation in the claim since 3D space has 3 planes (xy, xz, yz planes).  The Examiner suggests either specifying the specific plane or amending the claim to read “a plane of the body open end”.
Claim 26 is rejected as being indefinite. The examiner is unclear if the axial length limitation is modifying the aperture as how can a hole have an axial length or if it is modifying the peripheral edge. 
Allowable Subject Matter
Claims 1-6, 9-12, 14-19 and 22-25 are allowed.
The Examiner notes claims 7, 8, 13, 20, 21 and 26 have features not disclosed in the prior art and therefore are not currently rejected with respect to the prior art of record but they currently do not stand in condition for allowance due to the outstanding 112 rejections.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mathis (US 20040082898) teaches a sample tube holder, with a lid pivotally attached which opens and closes and helps contain a needle with a needle protector within the sample tube holder. However, Mathis does not teach an aperture within the lid itself to capture the needle and needle protector. 
Shaw (US 5810775) teaches a cap operated retractable medical device for blood sampling with a tube holder, and a lid pivotally attached with a hinge which opens and closes to help contain a needle within the tube holder. However, Shaw does not teach a sample tube holder with a needle protector, and an aperture within the lid itself to capture the needle and needle protector. 
Morita (US 8956307) teaches a blood collection set with a sample tube holder, a lid pivotally attached with a flange and hinge mechanism which opens and closes the open end of the sample tube holder. The sample tube holder contains a needle with a needle protector within. However, Morita does not teach an aperture within the lid itself to capture the needle and needle protector.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942. The examiner can normally be reached Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/YASMEEN S WARSI/Examiner, Art Unit 3791       

/ALLEN PORTER/Primary Examiner, Art Unit 3792